Title: To Benjamin Franklin from Pierre Trezarrieu, 2 September 1777
From: Trezarrieu, Pierre
To: Franklin, Benjamin


We print this letter, from the Spanish Mediterranean port of Alicante, because it is the first example of a type that soon became common. As the likelihood grew that American independence would be maintained, Trezarrieu’s isolated request for a consulship gave place to a flood of applications. These we shall résumé together in future volumes as we now résumé requests for military commissions.
  
Monsieur
Alicant Le 2e. 7bre. 1777.
L’on fait courir ici le bruit que le Congres des Provinces unies de L’Amerique doit Etablir des Consulats Respectif dans tous les Ports d’Espagne. Comme je me trouve Penettre des sentiments d’amitié les plus vifs pour ces Coloniens, je me ferois le plus grand honneur du monde d’etre Employé a leur service, s’il me fut possible d’abandonner ma profession de commerce. Cependant pour supleer a ces desirs, le seule Ressource qu’il y auroit, ce seroit que j’ocupasse le Poste de Consul de cette Place, qui est d’un vaste Commerce. Je ne doutte pas M. que vous aurez tout plein pouvoir, de c’est [cet] illustre Congres, pour pourvoir tous ces Emplois, par Concequent si vous me jugés digne et capable de m’etablir dans c’est [cet] Employ, en cette ville, vous perpetuireres en ma memoire une juste Reconnoissance qui n’effacera jamais, d’autant que je me flatte de deffendre les droits de votre Pavillon, avec toute L’Integritté, et vigueur, que feries vous meme, de quoi vous deves etre persuadé, comme du sentiment d’affection le plus Respecteux avec lequel j’ai l’honneur d’etre Monsieur Votre tres humble obeissant serviteur
Pierre Trezarrieur
 
Addressed: A Monsieur / Monsieur franklin Envoyé Par l’Illre. Congres des Provinces / unies d’amerique. Chez mr. De Chaumon / à Passy-près de Paris. / [In another hand:] hôtel du Controlle
Notation: Tresarieur 2. 7bre. 1777
